ORDER DENYING DEBTOR’S MOTION TO RECONSIDER ORDER DISMISSING APPEAL

A. JAY CRISTOL, Chief Judge.
THIS MATTER came before the Court on Debtor’s Motion to Reconsider Order Dismissing Appeal entered on July 18, 1995 for failure to timely file designation of items for the record and statement of the issues as required by Federal Rule of Bankruptcy Procedure 8006. The appeal was dismissed as authorized and directed by Local rule 87.2 of the U.S. District Court and Local Bankruptcy Rule 806(A).
Bankruptcy Court Local Rule 806 of the Southern District of Florida provides:
*929(A) Dismissal for Failure to File Designation of Record or Statement of Issues.
If the appellant fails to file a designation of record or statement of the issues as required by Bankruptcy Rule 8006, this court shall dismiss the appeal pursuant to the authority of District Court Local Rule 87.2. (emphasis added).
Within Debtor’s 9-page motion the Court finds nothing more than the ramblings of an obviously confused person. While Debtor discusses the “incestuous nature of the Bankruptcy Court” he neglects to cite any grounds for his failure to file the required designation of record and statement of the issues. Accordingly, it is
ORDERED: that Debtor’s Motion for Reconsideration is DENIED.
DONE and ORDERED.